Title: Abigail Adams to John Adams, 25 December 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy December 25 1796
          
          Was it ever colder in this Country. the glasses have fallen much below 0, tho a bright sunshine on fryday and saturday. many people froze their feet hands and Ears. I really compasionate you that you must Sleep alone. not one Day here since the 23 of Novbr in which it has thaw’d so as to Drop from the houses. the snow is very level and near a foot deep. our people are getting wood home. Billings has made a New Sled, and if the weather holds we shall sled some stones. water very Scarce. we are threatned with a very hard and cold Winter. we have no preaching to Day. if we had the weather is too cold for Me to venture abroad. I have read G Mifflins Speach. it is more Complimentary than I expected to the President, and is not destitute of patriotick sentiments as it respects our Country. he probably thought an atonement necessary for the part Pennsilvanna had taken in the late Election. Abraham ventured not so far as to limit his Number to one Righteous Man, when he plead for the city. I would hope however that both Virginna & Pennssilvana have a much larger Number. the Hungry Patriots, we are informd have run beyond the bounds of their credit. I do not compasionate them. their fall will serve as Warnings to others, & eventually benifit the publick. the numerous Banks I hope will be diminishd, and a more rational system, than these immense speculations, these Phantom Nabobs, will Succeed to them, upon more solid and durable foundations. the President in his speach and the Senate in their reply notice the inadequate compensation of publick officers. I am informd that in the Houses answer, the first Draught of which was sent on last week as agreed to in committe, that no notice was taken of that part of the speach. it is an evil of no small Magnitude, and will in the event prove dishonorable to our Country as well as Dangerous.
          
            [“]Dovoid of decent show,
            How soon does power to trampled Weakness grow?
            How soon base minds the feeble judge deride
            And beggar’d rulers quake at Wealthy Pride?”
          
          We have so many restless Spirits in the union that I am at a loss to know who in Particular you allude to. Pains pamphlet can do no

Hurt. I most sincerely wish it circulated it is so opposite to the Voice of the Nation, so low & Vilely abusive that neither he or Jaspir can do any other service, than open the Eyes of the Blind. I am at a loss for the politicks of Virginna, unless they intended that Burr should not be V P. I had no Idea but that those who voted for Jefferson, would vote also for Burr in that state. it was quite a surprize giving 14 to S A. their policy was however weak, and their judgments wholy warped by Faction our News papers declare the Election, and have hopes of an additional Number of votes. Yet no person mentions the station, but as a post of difficulty and Danger. I could sincerely Join with Dr Clark and say in the words of Moses, when looking to the Mount, If thou o Lord go not up with us, carry us not up theither.
          I have not any Letter from you of a later date than the 12th I should be glad of a post Note, at the New Year. My Blacksmith & Coach Mender &c call to settle for the Year. I should have been glad to have taken up Genll Lincolns Note, before he goes on to Philadelphia
          The minority in the House of Reps is small. they ought to Blush if they had any generous feelings they would. is there one of them all whose Character if Weighd by the hand of Justice, and Virtue honour & probity were put in the Scale, would not its opposite fly up & kick the Beam?
          consistant in wrong measures, poor Reptiles, censure is Your Due, and that from the pen & Heart / of Your affectionate
          
            A Adams
          
        